Citation Nr: 0509555	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-03 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for adjustment disorder 
with depressed mood, claimed as depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied entitlement to the 
benefit currently sought on appeal.

In April 2004, the veteran appeared before a Decision Review 
Officer and presented testimony on the merits of his appeal.  
The hearing transcript has been associated with the claims 
file.

FINDING OF FACT

The veteran's adjustment disorder with depressed mood was 
first manifested many years after service and is not related 
to his service.

CONCLUSION OF LAW

The veteran's adjustment disorder with depressed mood was not 
incurred or aggravated by his active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for a psychiatric disability.  In this 
context, the Board notes that a substantially complete 
application was received in July 2003.  In the same month, 
and prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to provide VA with any medical 
reports he had.  Additionally, the AOJ notified the veteran 
of other specific types of evidence that would help decide 
the claim.  Thus, the Board finds that the content and timing 
of the July 2003 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All treatment 
records identified by the veteran, to include private and VA 
treatment records, have been secured.  In the circumstances 
of this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.
Service Connection 

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Psychoses are considered chronic diseases subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In the instant case, the veteran contends that he was 
depressed in service, which was then compounded by his 
medical discharge from service due to injuries he sustained 
in an automobile-train accident prior to active duty. 

Available pre-service records reveal that the veteran was in 
the Reserve Officer Training Corps (ROTC) while in college 
and applied for an appointment as a commissioned officer in 
the Army Reserve in June 1968.  In March 1969, prior to his 
appointment, the veteran sustained multiple head injuries, to 
include decreased visual acuity in the right eye, and near 
total hearing loss in the left ear, as a result of a 
collision between the car in which he was a passenger and a 
train.  He was medically disqualified for appointment at that 
time.  In April 1970, he was examined in conjunction with his 
application for a combat arms appointment.  He was found not 
qualified due to the residuals of the injuries sustained in 
the automobile accident.  At that time, his psychiatric 
health was evaluated as normal.  

In July 1970, the veteran was examined for entry into active 
duty.  Again, his psychiatric health was evaluated as normal.  
The residuals of his head injuries were noted, and the 
veteran was found to be qualified for entry.  

In August 1970, the veteran was determined to be unqualified 
for service due to the residuals of the prior head injuries.  
In January 1971, in the context of being examined for central 
nervous system problems, the veteran indicated he was having 
"some other emotional difficulties not related to [his] 
service."  No diagnosis was made regarding his psychiatric 
health.

The veteran was examined for the purpose of release from 
active duty in March 1971.  His psychiatric health was noted 
to be normal.  On his report of subjective medical history, 
the veteran indicated by checking the appropriate box that he 
had depression or excessive worry.  As a result of the 
objective examination, medical board proceedings were 
initiated.  

Records documenting the proceedings demonstrate that the 
veteran no longer reported having depression or excessive 
worry on his report of medical history.  A psychological 
consultation in May 1971 was indicative of brain damage with 
the most pronounced impairment being in his memory.  No 
diagnosis of a depressive disorder was noted.  

Upon psychological examination in August 1971, the veteran 
reported frequently vomiting after eating breakfast.  He 
reported doing so in the past when under stress.  The veteran 
was observed for two weeks and found to have no organic cause 
for vomiting, but instead it was a psychophysiologic 
response.  The final medical board summary noted that the 
veteran suffered from an organic brain syndrome, which was 
manifested by memory impairment, impairment of perceptual and 
motor skills, and irritability.  Again, no diagnosis of 
depression was made.  The veteran separated from service in 
November 1971.

Post service medical records include documentation of private 
treatment for unrelated disorders from July 1975 to January 
1992 and in November and December of 2000.  Additionally, VA 
outpatient treatment records, dated from April 1999 to May 
2004, are of record.  

The only instance of treatment for depression is in February 
2004, at which time the veteran was examined at the VA Mental 
Health Clinic.  A diagnosis of adjustment disorder with 
depressed mood was noted.  An opinion as to etiology was not 
offered. 

Regarding establishing direct service connection, while the 
veteran does have a current disorder, there is no evidence of 
a medical nexus linking that disorder to his service as 
needed to establish service connection.  The Board notes that 
it is required to seek a medical opinion if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, the extensive service 
medical records, which include multiple psychiatric records, 
do no indicate a depressive disorder in service.  Therefore, 
a medical opinion is not required.

The Board has also considered the veteran's own assertions 
that his depression was caused by his service.  The Board 
finds that such assertions are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.

The Board notes that the veteran's first documented instance 
of treatment for adjustment disorder with depressed mood is 
more than one year after his separation from service.  
Therefore, the presumption would not apply.  More 
importantly, adjustment disorder is not a "psychosis" and 
does not qualify for the presumption.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for depression is not warranted. 

ORDER

Entitlement to service connection for adjustment disorder 
with depressed mood is denied. 

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


